
	
		II
		111th CONGRESS
		2d Session
		S. 3719
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Lincoln (for
			 herself and Mr. Conrad) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a grant program for first responder agencies
		  that experience an extraordinary financial burden resulting from the deployment
		  of employees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Community Safety Act
			 of 2010.
		2.First responder
			 agency grants
			(a)In
			 generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C.
			 601 et seq.) is amended by adding at the end the following:
				
					COther
				assistance
						2041.First
				responder agency grants
							(a)DefinitionsIn
				this section—
								(1)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;
								(2)the term
				eligible first responder agency means a first responder agency for
				which the cost of operating the first responder agency has increased by not
				less than 5 percent as a direct result of 1 or more employees of the first
				responder agency who are reservists being placed on active duty;
								(3)the term
				first responder agency means—
									(A)a law enforcement
				agency or fire service (as defined in section 4 of the Federal Fire Prevention
				and Control Act of 1974 (15 U.S.C. 2203)) of a State or local government;
				or
									(B)a publicly or
				privately operated ambulance service that is—
										(i)authorized or
				licensed by a State to engage in rescue activity or to provide emergency
				medical services; and
										(ii)designated by a
				State as a prehospital emergency medical response agency; and
										(4)the term
				reservist means a member of a reserve component of the Armed
				Forces, as defined in section 10101 of title 10, United States Code.
								(b)Authorization
								(1)In
				generalSubject to paragraph (2), the Administrator may make a
				grant to an eligible first responder agency for the additional costs incurred
				by the eligible first responder agency as a direct result of 1 or more
				employees of the agency or service who are reservists being placed on active
				duty.
								(2)Limitation for
				federally funded positionsThe Administrator may not make a grant
				under this section for costs relating to an employee being placed on active
				duty if Federal funds are used, in whole or in part, for the pay or benefits of
				the employee.
								(c)Use of
				fundsA grant under this section may be used for—
								(1)pay and benefits
				for an individual hired to replace an employee placed on active duty;
								(2)overtime expenses
				for an employee that performs tasks that would have been performed by an
				employee placed on active duty; and
								(3)the cost of
				equipment, maintenance, or other activities—
									(A)the eligible
				first responder agency was unable to acquire or perform because of the cost of
				replacing an employee placed on active duty; or
									(B)the need for
				which was caused by an employee being placed on active duty.
									(d)Period of
				grantA grant under this section shall be for a period of 6
				months.
							.
			(b)Reporting
				(1)DefinitionsIn
			 this subsection, the terms active duty, first responder
			 agency, and reservist have the meanings given those terms
			 in section 2041 of the Homeland Security Act of 2002, as added by subsection
			 (a).
				(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency shall submit to Congress a report
			 regarding the placing on active duty of employees of first responder agencies
			 that are reservists, including an evaluation of—
					(A)the effects,
			 including financial effects, of placing the employees on active duty on—
						(i)the
			 operation of the first responder agencies; and
						(ii)the services the
			 first responder agencies provide to the communities served by the first
			 responder agencies; and
						(B)first responder
			 agency grants under section 2041 of the Homeland Security Act of 2002, as added
			 by subsection (a), including the effect of the grants on—
						(i)the
			 operation of the first responder agencies; and
						(ii)the services the
			 first responder agencies provide to the communities served by the first
			 responder agencies.
						(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at
			 the end the following:
				
					
						Subtitle C—Other assistance
						Sec. 2041. First responder agency
				grants.
					
					.
			
